DETAILED ACTION
Claims 1, 4, 5, 8, 10–16, 20, 22, and 23 are currently pending in this Office action.  Claims 8 and 10 are withdrawn as being directed to a non-elected invention.  Claims 2, 3, 6, 7, 9, 17–19, and 21 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed June 9, 2022 have been fully considered but they are not persuasive. Concerning the 35 U.S.C. 103 rejections of claims 1, 4, and 22 over Shen et al. (CN 101993548 A, machine translation) in view of Ning et al. (CN 104109324 A, machine translation); claims 5 and 11 over Shen and Ning further in view of Lee et al. (KR 10-2013-0067513 A, machine translation; hereinafter “Lee 2013”); claims 5, 15, 20 over Shen and Ning further in view of Lee et al. (US 2014/0096703 A1; hereinafter, “Lee 2014”); claim 23 over Shen and Ning further in view of Farbenindustrie Aktiengesellschaft (GB 496574 A, herein after “FA”); and claim 23 over Shen and Ning further in view of Wardzińska, page 8 alleges “unexpected superior results achieved by the claimed range of the citrate-based material demonstrated in the present specification.”  Particularly, Page 8 argues that “a degradation effect is displayed when the amount of the citrate-based material is less than 5 parts by weight (Comparative Examples 2 and 3) and the citrate-based material is greater than 80 parts by weight (Comparative Examples 4 and 5).”  This is unpersuasive because it is unclear which composition(s) these are compared to and what is meant by “degradation effect.”   Further, these Comparative Examples differ not only in the amount of citrate material but also the kind of terephthalate-based material (Comparative Example 3) or kind of citrate-based material (Comparative Examples 4 and 5).
Pages 8–9 argue that Examples 1, 7 and 8 of Table B “exhibit superior tensile strength as compared to Comparative Example 2.”  This is unpersuasive because Examples 1, 7 and 8 contain amounts of terephthalate-based material and dibenzoate-based material different from that of Comparative Example 2.  As a result, no reasonable meaningful side-by-side comparison is possible between the Examples and Comparative Example.  Further, the evidence relied upon is insufficient to overcome the prior art because it is not reasonably commensurate in scope with present claim 1 or 22.  It is unknown whether or not the observed results can be reasonably extrapolated over any combination of species of terephthalate-based material and citrate-based material with DEGDB over any amount of each encompassed by claim 1.  Even for claim 22, Examples 1, 7, and 8 only reflect at 7:3 ratio of DEHTP and DEGDB.  A showing of unexpected results for a single member of a claimed subgenus, or a narrow portion of a claimed range would be sufficient to rebut a prima facie case of obviousness if a skilled artisan “could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof.” In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Evidence of the unobviousness of a broad range can be proven by a narrower range when one skilled in the art could ascertain a trend that would allow him to reasonably extend the probative value thereof).  No such trend has been established here.  As such, applicant has not demonstrated the criticality of the amount of citrate-based materal. 
Pages 9–10 traverse the 103 rejection of claims 1, 4, and 23 under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 2013/0317152 A1) in view of FA; claims 5, 12, and 20 over Becker and FA further in view of Lee et al. (KR 10-2013-0067513 A, machine translation hereinafter “Lee 2013”); claims 5, 13, 14, and 20 over Becker and FA further in view of Chun et al. (WO 2008/140177 A1); and of claims 5, 16, and 20 over Becker, FA further in view of Woldt et al. (US 2016/0237243 A1) on the basis of “the unexpectedly superior results achieved by the claimed range of the citrate plasticizer demonstrated in the present specification.”  This is unpersuasive because the remarks fail to identify the particular evidence (e.g., experiments) supporting applicant’s position.  Further, Becker already teaches a citrate-based material, so applicant’s arguments concerning the effect of citrate plasticizer fail to distinguish applicant’s claimed invention from the prior art.
As such, even as amended, the claims remain unpatentable over the previously cited art.

Claim Objections
Claims 1, 22, and 23 are objected to because of the following informalities:  
claim 1 line 20 recites “DEGDB is only dibenzoate.”  This is non-standard English.  The suggested language is: 	--- DEGDB is the only dibenzoate-based compound ---.
claim 22
lines 2–3 recite “a dibenzoate-based material including one or more a dibenzoate-based compound,” where the article “a” immediately after “more” should be deleted
lines 12–13 recite “DEGDB is only the dibenzoate-based compound included in the plasticizer composition,” which should be corrected to:
  --- DEGDB is the only dibenzoate-based compound included in the plasticizer composition ---
claim 23 lines 20–21 recite “TEGDB or DPGDB is only the dibenzoate-based compound,” which should be corrected to:
	 --- TEGDB or DPGDB is the only dibenzoate-based compound  ---
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 22 lines 2–3 recites “a dibenzoate-based material including one or more a dibenzoate-based compound” and lines 12–13 recite “DEGDB is only the dibenzoate-based compound included in the plasticizer composition.”  The metes and bounds of the claim cannot be reasonably ascertained because lines 2-3 permit additional dibenzoate-based compounds, but lines 12-13 limit the dibenzoate-based compound to DEGDB.  These two recitations contradict one another.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1, 4, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (CN 101993548 A, machine translation) in view of Ning et al. (CN 104109324 A, machine translation).
	With respect to claims 1, 22, and 23, Shen at claim 2 discloses an environmentally-friendly plasticizer containing 20 to 70 wt% of diethylene glycol dibenzoate or dipropylene glycol dibenzoate; and 20 to 80 wt% of bis(2-ethylhexyl)terephthalate. These are taught as the two most common types of environmentally-friendly plasticizers for PVC substitutes for phthalate plasticizers like DOP. Id. at ¶ 4.
	Shen teaches a terephthalate-based material and a dibenzoate-based material, but is silent as to a citrate based material.
	Ning teaches a PVC material containing a plasticizer that is a mixture of di(2-ethylhexyl)terephthalate and tri-n-butyl citrate, where the plasticizers are combined at a 5–7:1 ratio relative to one another. Id. at abstract. The citrate plasticizer is environmentally friend, non-toxic, colorless, transparent, and liquid at room temperature as well as provides resins with good transparency and low temperature warpage performance. Id. at ¶ 21. The combination of plasticizers improves resin plasticity, softness, and low temperature resistance. Id. at ¶ 22.
	Based upon the combined teachings of Shen and Ning, the relative amount of citrate plasticizer would be about 2.8 to 16 parts by weight (pbw) relative to 100 total pbw of terephthalate-based material and dibenzoate-based material. Given that Shen teaches a plasticizer containing di(2-ethylhexyl) terephthalate and the advantages of its combination with tri-n-butyl citrate taught by Ning, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to also include a citrate-based material as claimed in order to further improve resin plasticity, softness, and low temperature resistance.
	With respect to claim 4, Shen discloses di(2-ethylhexyl)terephthalate.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (CN 101993548 A, machine translation) and Ning et al. (CN 104109324 A, machine translation) as applied to claim 1 above, and further in view of Lee et al. (KR 10-2013-0067513 A, machine translation; hereinafter “Lee 2013”).
	Shen discloses di(2-ethylhexyl)terephthalate, but is silent as to a mixture as in present claims 5 or 11.

	Lee 2013 at Example 2 discloses a plasticizer mixture comprising plasticizers of formulae 1, 2, and 3 as follows:
(1) 

    PNG
    media_image1.png
    163
    490
    media_image1.png
    Greyscale

(2) 

    PNG
    media_image2.png
    139
    485
    media_image2.png
    Greyscale

(3) 

    PNG
    media_image3.png
    177
    491
    media_image3.png
    Greyscale

According to abstract, the plasticizer mixture is suitable for vinyl chloride resin compositions and exhibits
short melting time, improves processability, and provides uniform foaming.
	Given that Shen and Lee 2013 are both directed to terephthalate plasticizers and the advantages of the terephthalate plasticizer mixture taught by Lee, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a mixture as claimed in order to provide improved workability and uniform foaming.

Claims 5, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (CN 101993548 A, machine translation) and Ning et al. (CN 104109324 A, machine translation) as applied to claim 1 above, and further in view of Lee et al. (US 2014/0096703 A1; hereinafter, “Lee 2014”).
	With respect to claims 5 or 15, Shen discloses di(2-ethylhexyl)terephthalate, but is silent as to a terephthalate mixture as in claims 5 or 15.
	Lee 2014 at claim 4 discloses a plasticizer composition comprising:

    PNG
    media_image4.png
    410
    403
    media_image4.png
    Greyscale

These C8 and/or C10 terephthalate plasticizers have superior heat resistance and compatibility with PVC compared to prior art phthalate or trimellitate plasticizers.
	Given that Shen discloses di(2-ethylhexyl)terephthalate and the advantages of the plasticizer mixture of Lee 2014, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to .
	With respect to claim 20, Shen is silent as to one of the species of claim 20.
	Lee at [0012] teaches including a C10 terephthalate in order to improve address the low heat resistance of C8 terephthalates. The C10 terephthalate is di(2-propylheptyl)terephthalate as shown in Formula 3 above.
	Given that Shen discloses di(2-ethylhexyl)terephthalate and the advantages of including di(2- propylheptyl)terephthalate taught by Lee, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include one of the species of terephthalate-based material of claim 20 in order to improve address the low heat resistance of C8 terephthalates.

Claim 23 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (CN 101993548 A, machine translation) and Ning et al. (CN 104109324 A, machine translation) as applied to claim 1 above, and further in view of Farbenindustrie Aktiengesellschaft (GB 496574 A, herein after “FA”).
	Shen teaches that its plasticizer contains a diethylene glycol dibenzoate or dipropylene glycol dibenzoate, but is silent as to triethylene glycol dibenzoate.
	FA teaches the diethylene glycol dibenozate or triethylene glycol dibenzoate are low volatility plasticizers that provide polyvinyl resins with good extension and tearing resistance. Id. at 21–30. The reference exemplifies incorporating 30 to 40 weight percent of diethylene glycol dibenzoate into PVC as having good plasticizer retention. Id. at 36–46. Example 2 incorporates 30 weight percent of triethylene glycol dibenzoate and exhibits similarly improved properties. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
	Given that Shen teaches diethylene glycol dibenzoate and the similar advantages of triethylene glycol dibenzoate taught by FA, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to instead use triethylene glycol dibenzoate in order to impart good extension and tearing resistance properties to resins containing the same.

Claim 23 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (CN
101993548 A, machine translation) and Ning et al. (CN 104109324 A, machine translation) as applied to
claim 1 above, and further in view of Wardzińska et al., “Influence of the Glycol Component in Dibenzoate
Plasicizers on the Properties of Plasticized PVC Films,” J. Appl. Polym. Sci, Vol. 97, No. 3, 822–824
(2005).
	Shen teaches that its plasticizer contains a diethylene glycol dibenzoate or dipropylene glycol dibenzoate, but is silent as to triethylene glycol dibenzoate.
	Wardzińska tests a series of glycol dibenzoates as alternatives to phthalic acid plasticizers, such as DOP. Id. at abstract, 822. Among the glycol dibenzoates tested (including diethylene glycol dibenzoate and dipropylene glycol dibenzoate), the reference finds that the triethylene glycol dibenzoate has the second high plasticizing effect when included in amount of 45 pbw relative to 100 pbw of PVC.  Id., 824. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
	Given that Shen teaches glycol benzoates and the advantages of triethylene glycol dibenzoate taught by Wardzińska, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select triethylene glycol dibenzoate instead in order to provide high plasticizing effect on PVC.

Claims 1, 4, and 23 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 2013/0317152 A1) in view of Farbenindustrie Aktiengesellschaft (GB 496574 A, herein after “FA”).
	With respect to claims 1 and 23, Becker teaches a composition comprising polyvinyl chloride (PVC) polymer and, as plasticizer, diisononyl terephthalate (DINT). Id. at abstract. Claim 7 specifies including an additional plasticizer with the DINT at a ratio of from 1:20 to 2:1 additional plasticizer to DINT. As the additional plasticizer, Becker teaches citric triesters having a free or carboxylated OH group. Id. at ¶ 22. The citric triesters are suitably citric triesters with free OH groups (e.g., R4 is H in present Formula 2). Id. at ¶ 29. The ester side chains may have up to 8 carbon atoms per ester group. Id. The DINT content is 5 to 90 parts per 100 parts of polymer resin (phr). Id. at claim 4. The abstract teaches that the plasticizer is for polyvinyl chloride.
	Becker also teaches dibenzoic esters of glycols as additional plasticizer, however, is silent as to including one of the claimed species in the presently claimed ratio relative to the terephthalate-based material. Id. at ¶ 22.
	FA teaches the diethylene glycol dibenozate or triethylene glycol dibenzoate are low volatility plasticizers that provide polyvinyl resins with good extension and tearing resistance. Id. at 21–30. The reference exemplifies incorporating 30 to 40 weight percent of diethylene glycol dibenzoate into PVC as having good plasticizer retention. Id. at 36–46. Example 2 incorporates 30 weight percent of triethylene glycol dibenzoate and exhibits similarly improved properties.
	Given that Becker teaches including dibenzoic esters of glycols and the advantages of diethylene glycol dibenozate or triethylene glycol dibenzoate taught by FA, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an amount of diethylene glycol dibenozate, as in present claim 1, or triethylene glycol dibenzoate, as in present claim 23, in order to impart good extension and tearing resistance properties to resins containing the same.
	With respect to claim 4, Becker at abstract discloses diisononyl terephthalate.

Claims 5, 12, and 20 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 2013/0317152 A1) and Farbenindustrie Aktiengesellschaft (GB 496574 A, herein after “FA”) as applied to claim 1 above, and further in view of Lee et al. (KR 10-2013-0067513 A, machine translation hereinafter “Lee 2013”).
	With respect to claims 5 and 12, Becker discloses a plasticizer for polyvinyl chloride comprising di-isononyl terephthalate, but is silent where the plasticizer is in a mixture of terephthalates as presently claimed.
	Lee 2013 at claim 3 discloses a vinyl chloride resin composition comprising a hybrid alkyl terephthalate plasticizer prepared by reaction of terephthalic acid with an unbranched primary alcohol having 3 or 4 carbon atoms and a branched primary alcohol having 8 to 10 carbon atoms. Claim 6 explains that the mixture also contains a non-hybrid substituted terephthalate derived from an unbranched primary alcohol and a terephthalate derived from a branched primary alcohol. Claim 7 discloses as the unbranched primary alcohol derived terephthalate:

    PNG
    media_image3.png
    177
    491
    media_image3.png
    Greyscale

The non-hybrid substituted terephthalate derived from a branched primary alcohol is derived from a branched primary alcohol having 8 to 10 carbon atoms, according to page 3 of the translation, which corresponds to the plasticizer of Becker. The abstract of Lee 2013 teaches that the plasticizer is suitable for vinyl chloride resin compositions and exhibits short melting time, improves processability, and provides uniform foaming.
	Given that Becker and Lee 2013 are both directed to plasticizers comprising dialkyl terephthalates and the advantages of the terephthalate plasticizer mixture taught by Lee, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a mixture as in present claim 5 in order to provide improved workability and uniform foaming.
	With respect to claim 20, Becker in view of Lee teach butylisononyl terephthalate insofar as Lee 2013 at claim 3 discloses a vinyl chloride resin composition comprising a hybrid alkyl terephthalate plasticizer prepared by reaction of terephthalic acid with an unbranched primary alcohol having 3 or 4 carbon atoms and a branched primary alcohol having 8 to 10 carbon atoms.

Claims 5, 13, 14, and 20 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over
Becker et al. (US 2013/0317152 A1) and Farbenindustrie Aktiengesellschaft (GB 496574 A, herein after
“FA”) as applied to claim 1 above, and further in view of Chun et al. (WO 2008/140177 A1).
	With respect to claims 5, 13, and 20, Becker discloses a plasticizer for polyvinyl chloride comprising di-isononyl terephthalate, but is silent where the plasticizer is in a mixture of terephthalates as presently claimed.
	Chun at claim 3 discloses a mixture of plasticizers of the formulae:
1) 				2) 				3)

    PNG
    media_image5.png
    135
    149
    media_image5.png
    Greyscale
	 
    PNG
    media_image6.png
    142
    152
    media_image6.png
    Greyscale
	
    PNG
    media_image7.png
    125
    154
    media_image7.png
    Greyscale

The C9H19 group is an isononyl group. Id. at ¶ 33. The plasticizer mixture improves tensile strength,
heating loss, elongation, age resistance, and weatherability of PVC molded products containing the
same.
	Given that Becker and Chun both disclose di-isononyl terephthalate plasticizer and the advantages of a mixture taught by Chun, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to improve tensile strength, heating loss, elongation, age resistance, and weatherability of PVC molded products containing the same.
	With respect to claim 14, Becker discloses a plasticizer for polyvinyl chloride comprising di-isononyl terephthalate, but is silent where the plasticizer is in a mixture of terephthalates as presently claimed.
	Chun at claim 3 discloses a mixture of plasticizers of the formulae:
1) 1,4-benzenedicarboxylic acid bis(2-ethylhexyl)ester

    PNG
    media_image5.png
    135
    149
    media_image5.png
    Greyscale

2) 1,4-benzenedicarboxylic acid 1-(2-ethylhexyl)-4-(C8-C10 branched alkyl) ester

    PNG
    media_image6.png
    142
    152
    media_image6.png
    Greyscale

3) 1,4-benzenedicarboxylic acid bis(C8-C10 branched alkyl)ester

    PNG
    media_image7.png
    125
    154
    media_image7.png
    Greyscale

The C9H19 group is an isononyl group. ¶ 33. The C8-C10 branched alkyl indicates that small amounts of
C8 and C10 groups are also present. This indicates that 1,4-benzenedicarboxylic acid bis(C10 branched
alkyl)ester and 1,4-benzenedicarboxylic acid(C9 branched alkyl)(C10 branched alkyl)esters would also be
present in the mixture. The plasticizer mixture improves tensile strength, heating loss, elongation, age
resistance, and weatherability of PVC molded products containing the same.
	Given that Becker and Chun both disclose di-isononyl terephthalate plasticizer and the advantages of a mixture taught by Chun, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to improve tensile strength, heating loss, elongation, age resistance, and weatherability of PVC molded products containing the same.

Claims 5, 16, and 20 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 2013/0317152 A1) and Farbenindustrie Aktiengesellschaft (GB 496574 A, herein after “FA”) as
applied to claim 1 above, and further in view of Woldt et al. (US 2016/0237243 A1).
	Becker discloses a plasticizer for polyvinyl chloride comprising di-isononyl terephthalate, but is silent where the plasticizer is in a mixture of terephthalates as presently claimed.
Woldt at claim 1 discloses a mixture comprising:
I				II				III

    PNG
    media_image8.png
    280
    565
    media_image8.png
    Greyscale

wherein R1 is a radical having 5 carbon atoms and R2 is a radical having 9 carbon atoms; claim 2
specifies isononyl radicals as R2. The mixture is applicable as a plasticizer for PVC polymers and is
readily employed with other plasticizers. [0053], [0056]. These plasticizers have low gelling temperature
and low volatility, which yields products having low temperature processability, better longevity, and are
more environmentally-friendly.
	Given that Becker and Woldt both disclose dinonyl plasticizers and the advantages of employing a plasticizer mixture taught by Woldt, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a mixture of diamyl terephthalate, amylisononyl terephtalate, and isononyl terephthalate as plasticizer because of their low gelling temperature and low volatility.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763